Citation Nr: 0412844	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served with the New Philippine Scouts from June 
1946 to May 1949.  He died in October 1986.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  By decision dated in March 1999, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, finding that his death-
causing acute respiratory failure, secondary to chronic 
obstructive pulmonary disease, secondary to chronic 
bronchitis, pulmonary emphysema with cor pulmonale, and 
probable respiratory pneumonia, was unrelated to service.

2.  The evidence associated with the claims file subsequent 
to the March 1999 decision of the Board does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
and it is cumulative and redundant of the evidence of record 
at that time.


CONCLUSION OF LAW

Evidence received since the March 1999 decision of the Board 
is not new and material, and the claim of entitlement to 
service connection for the cause of the veteran's death may 
not be reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her as to 
whether she or VA bears the burden of producing or obtaining 
that information or evidence.  See 38 U.S.C.A. § 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The RO informed the appellant of the evidence needed to 
substantiate her claim by the January 2000 determination, May 
2003 Statement of the Case, August 2003 Supplemental 
Statement of the Case, and November 2003 letter.  In these 
communications, the appellant was informed of the basis for 
the denial of her claim, of the type of evidence that was 
needed to substantiate her claim, and of all regulations 
pertinent to her claim.  She was specifically advised of the 
provisions of the VCAA, including which evidence and 
information was her responsibility, and which evidence would 
be obtained by the RO.  

In Pelegrini v. Principi, the United States Court of Appeals 
for Veterans Claims (Court) stated, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  In a recent precedent opinion, the VA General Counsel 
found that the Court's statements regarding this element of 
the notice requirement were obiter dictum and not binding on 
the VA.  Rather, 38 U.S.C.A. § 5103(a) does not require the 
VA to seek evidence from a claimant other than that 
identified by the VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.  Nevertheless, the Board finds that 
the various notices provided to the appellant cumulatively 
had the same effect, i.e., that she must provide all 
pertinent evidence in her possession.

As to the duty to assist, it is noteworthy that while certain 
evidence (outlined in 38 C.F.R. § 3.159 (c)(1)(2)(3)) must be 
obtained, the duty to obtain a medical opinion does not 
attach unless the previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(C)(iii).  Under these circumstances, 
no further action is necessary to assist the claimant with 
her claim.  

Analysis

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously 
considered and denied by the Board in March 1999.  
Specifically, the Board found that no competent evidence had 
been submitted which demonstrated that a service-connected 
disability was a principal or contributory cause of the 
veteran's death.  The appellant did not appeal this decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  Under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  As the 
March 1999 Board decision is final, the appellant's claim may 
not be reopened or readjudicated by the VA absent the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  Evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).  

The relevant evidence that was of record at the time of the 
March 1999 Board decision consisted of a certified copy of 
the certificate of death, service medical records, private 
treatment records, and a transcript of the appellant's July 
1998 hearing before a member of the Board.

The certificate of death shows that the veteran died in 
October 1986 as a result of acute respiratory failure, 
secondary to chronic obstructive pulmonary disease, secondary 
to chronic bronchitis, pulmonary emphysema with cor 
pulmonale, and probable respiratory pneumonia.  

The service medical records consist of examination reports, 
dated in June 1946 and May 1949, that include findings of 
normal lungs and negative chest X-rays.  

Private treatment records at the time of the March 1999 
decision of the Board reflect findings of pulmonary 
tuberculosis.  Specifically, a March 1968 medical report 
notes a diagnosis of possible pulmonary tuberculosis, a June 
1968 medical report notes that the veteran had been treated 
for pulmonary tuberculosis since approximately August 1951 
and that records of such treatment were unavailable, and an 
October 1970 hospital record reflects a diagnosis of 
pulmonary tuberculosis.  

In addition, the appellant provided testimony at a hearing 
before a traveling member of the Board.  She recalled that 
the veteran had a chronic cough at the time of their wedding 
in November 1949 and that he received treatment for various 
disorders from September 1952 to March 1968.  

The relevant evidence that has been associated with the 
record since the March 1999 Board decision consists of a 
duplicate of the March 1968 private medical report as well as 
personal hearing testimony from the appellant.  During her 
personal hearing at the RO, the appellant testified that she 
had submitted all the medical records she could fine and had 
no additional evidence to submit.

Based upon the above facts, the Board finds that the 
appellant has not submitted new and material evidence in 
support of her claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant's claim was 
initially denied because no competent evidence had been 
submitted which demonstrated that a service-connected 
disability was a principal or contributory cause of the 
veteran's death.  The newly submitted evidence includes no 
objective findings, clinical data, or medical rationale to 
support the appellant's claim that the veteran had died as a 
result of service connected disabilities.  The appellant has 
provided no new and material evidence since the March 1999 
Board decision to demonstrate any connection between the 
cause of the veteran's death and his period of service.  
Therefore, there is no new and material evidence to reopen 
her claim.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim of entitlement to service connection 
for the cause of the veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



